Title: To Thomas Jefferson from Henry Dearborn, 20 February 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                     
                            War Department February 20. 1806
                        
                        I have the honor of proposing for your approbation Nathaniel Smith of New York, Thomas Jones Beall of Rhode Island, Henry Lynd Martin of North Carolina & Luther Dyer of Vermont as Cadets in the Regiment of Artillerists.
                  I
                            am, Sir, with respect and consideration Your Obedt. Servt.
                        
                            H. Dearborn
                     
                        
                    